

EXHIBIT 10.5




AMENDMENT NO. 2
TO THE
XEROX CORPORATION
2004 PERFORMANCE INCENTIVE PLAN
JUNE 30, 2017 AMENDMENT AND RESTATEMENT


WITNESSETH:


WHEREAS, Xerox Corporation (the “Company”) has established the Xerox Corporation
2004 Performance Incentive Plan, which is presently set forth in the June 30,
2017 Amendment and Restatement (hereinafter referred to as the “Plan”), and


WHEREAS the Company desires to amend the Plan,


NOW, THEREFORE, the Plan is hereby amended as follows:


22. Change in Control


Notwithstanding anything to the contrary to the Plan, the following shall apply
to all awards granted and outstanding under the Plan:


(b) Acceleration of Nonforfeitability of SARs, Stock Awards, Cash Awards, and
Dividends and
Dividend Equivalents.


All SARs, stock awards, stock options (to the extent the CIC Price exceeds the
exercise price),
cash awards, dividends and dividend equivalents outstanding (i) shall become
100%
Nonforfeitable with respect to a participant upon a Termination for Good Reason
or an
involuntary termination of employment (other than a termination For Cause, as
defined in the
award agreement, according to a determination made before the Change in Control)
that occurs
after a Change in Control, or (ii) to the extent provided in a participant’s
employment
arrangement


Effective Date: This amendment is effective for grants on and after the date
hereof.
Dated: May 14, 2018


